ITEMID: 001-108072
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: GRANDCHAMBER
DATE: 2011
DOCNAME: CASE OF AL-KHAWAJA AND TAHERY v. THE UNITED KINGDOM
IMPORTANCE: 1
CONCLUSION: No violation of Art. 6-1+6-3-d;Violation of Art. 6-1+6-3-d;Non-pecuniary damage - award
JUDGES: Alvina Gyulumyan;András Sajó;Christos Rozakis;Corneliu Bîrsan;Elisabet Fura;Françoise Tulkens;Giorgio Malinverni;Giovanni Bonello;Ineta Ziemele;Ireneu Cabral Barreto;Ján Šikuta;Jean-Paul Costa;Josep Casadevall;Kristaq Traja;Kristina Pardalos;Mark Villiger;Mirjana Lazarova Trajkovska;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä;Peer Lorenzen;Stefan Trechsel;Sverre Erik Jebens
TEXT: 9. The first applicant was born in 1956 and lives in Brighton. The facts which gave rise to his application are as follows.
10. While working as a consultant physician in the field of rehabilitative medicine, the first applicant was charged on two counts of indecent assault on two female patients while they were allegedly under hypnosis. The first count in the indictment alleged that he had indecently assaulted a woman called S.T. during a consultation on 3 June 2003. The second count in the indictment alleged that he had indecently assaulted a woman called V.U. also during a consultation, this time on 12 June 2003.
11. For reasons unrelated to the alleged assault, S.T. committed suicide before the trial. However, several months after the alleged assault, she had made a statement to the police. She had also told two friends, B.F. and S.H., that the applicant had indecently assaulted her.
12. On 22 March 2004 a preliminary hearing was held to determine whether S.T.’s statement should be read to the jury. At that hearing, the defence indicated that the defence to each count of the indictment was essentially the same, namely that S.T. and V.U.’s allegations were wholly untrue. The judge at the hearing decided that S.T.’s statement should be read to the jury at trial. He observed that the first applicant was very likely to feel that he had no realistic alternative other than to give evidence in order to defend himself on the second count relating to V.U. Therefore, the reading of S.T.’s statement would not have the effect of making it very difficult for the applicant not to give evidence. The judge also noted that collusion between S.T. and V.U. was not alleged, and so that issue did not need to be investigated by cross-examination of each woman.
13. Having regard to the contents of S.T.’s statement, the judge also observed that it was crucial to the prosecution on count one as there was no other direct evidence of what took place during the consultation on 3 June 2003. He said: “[P]utting it bluntly, no statement, no count one.” He went on to observe that the real issue was whether it was likely to be possible for the first applicant to controvert the statement in a way that achieved fairness to the defendant. The judge found that the first applicant could give evidence as to what had happened during the consultation. It was also the intention of the prosecution to call S.T.’s friends to give evidence as to what she had said to them. There were inconsistencies between their statements and S.T.’s, which provided a route by which S.T.’s statement could be challenged. An expert witness would also be called by the prosecution to give evidence on altered perception during hypnosis and cross-examination of that witness might also serve to undermine S.T.’s credibility.
14. At the trial, once S.T.’s statement had been read, the jury heard evidence from B.F. and S.H., S.T.’s friends. S.T.’s general practitioner also gave evidence as to a letter he had written on S.T.’s behalf to the hospital authorities, which outlined S.T.’s allegations against the first applicant. In respect of the second count, the indecent assault upon V.U., evidence was given by V.U. and by the police officers who had investigated the case. Evidence was then given by two women who alleged that the first applicant had made improper suggestions to them during hypnosis consultations. That evidence was relied on by the prosecution as “similar fact evidence” to support the evidence of S.T. and V.U. As the prosecution had indicated, expert evidence was given as to the effects of hypnosis. The defence was given the opportunity to cross-examine all the witnesses who gave live evidence. The first applicant gave evidence in his own defence. He also called a number of witnesses, who gave evidence as to his good character.
15. In his summing up, the trial judge directed the jury, on two separate occasions, as to how they should regard S.T.’s statement. Firstly, he stated:
“It is very important that you [the jury] bear in mind when considering her [S.T.’s] evidence that you have not seen her give evidence; you have not heard her give evidence; and you have not heard her evidence tested in cross-examination [by counsel for Mr Al-Khawaja], who would, undoubtedly, have had a number of questions to put to her.”
16. He later stated:
“... bear in mind ... that this evidence was read to you. The allegation is completely denied ... you must take that into account when considering her evidence.”
17. When referring to the evidence of S.T.’s friends, the trial judge reminded the jury that there was an inconsistency between S.T.’s account of the consultation and the account given by S.H. (in her statement S.T. said that the applicant had touched her face and mouth; S.H. gave evidence that it was S.T. herself and not the first applicant who had touched her face and mouth). The trial judge continued:
“It is for you to decide the extent to which the evidence of [B.F.] and [S.H.] helps you in deciding whether or not [S.T.] has spoken the truth in her statement. But bear in mind the evidence as to what [S.T.] said to [B.F.] and [S.H.] is not independent evidence as to the truth of her allegations.”
18. The trial judge also instructed the jury that they were entitled to consider the evidence of V.U., and of the other two women who had given evidence as to the improper suggestions made by the first applicant, when deciding whether S.T.’s statement was true. However, the jury firstly had to discount the possibility of collusion between the four women. Secondly, they had to ask themselves whether it was reasonable that four people independently making similar accusations could all either be lying or mistaken or have all suffered similar hallucinations or false memory. If the jury thought that incredible, they could be satisfied that S.T. and V.U. had spoken the truth. The trial judge also directed the jury that the greater the similarity between the allegations, the greater the likelihood that the four women were telling the truth. He added that the jury also had to consider whether the women could have consciously or unconsciously been influenced by hearing of the complaints of the others.
19. In the course of their deliberations, on two occasions the jury asked for clarification of points raised in the statement of S.T. On 30 November 2004, the first applicant was convicted by a unanimous verdict of the jury on both counts of indecent assault. He was sentenced to a fifteen-month custodial sentence on the first count and a twelve-month custodial sentence on the second count, to run consecutively.
20. The first applicant appealed against his conviction to the Court of Appeal. The appeal centred on the pre-trial ruling to admit S.T.’s statement as evidence. It was also submitted that, in his summing up, the trial judge did not give adequate directions to the jury as to the consequential disadvantage of this evidence to the first applicant.
21. The appeal was heard and dismissed on 6 September 2005. In its written judgment handed down on 3 November 2005 the Court of Appeal concluded that the first applicant’s right to a fair trial had not been infringed. With regard to the admission in evidence of the statement of S.T., the court held that it was not necessarily incompatible with Article 6 §§ 1 and 3 (d) of the Convention. Relying on Doorson v. the Netherlands (26 March 1996, Reports of Judgments and Decisions 1996II), the court held that the admissibility of evidence is primarily a matter of domestic law. It then found:
“25. The important factors in the present case are the following. The witness, S.T., could not be examined on behalf of the [first applicant] because she had died. She was the only witness whose evidence went directly to the commission of an indecent assault on her by the appellant. If her statement had been excluded, the prosecution would have had to abandon the first count. The [applicant] was able to attack the accuracy of [S.T.’s] statement by exploring the inconsistencies between it and the witnesses, [B.F.] and [S.H.], and through the expert evidence relating to ‘altered perception’ under hypnosis. The relevant sections of the 1988 Act [see paragraph 41 below] contained provisions designed to protect defendants, which were properly considered by the judge, before the statement was admitted in evidence. Lastly, the tribunal of fact, here the jury, could and should take proper account of the difficulties which the admission of a statement might provide for the [applicant], which should be provided by an appropriate direction to the jury.
26. Where a witness who is the sole witness of a crime has made a statement to be used in its prosecution and has since died, there may be a strong public interest in the admission of the statement in evidence so that the prosecution may proceed. That was the case here. That public interest must not be allowed to override the requirement that the defendant have a fair trial. Like the court in Sellick [see paragraph 48 below] we do not consider that the case-law of the European Court of Human Rights requires the conclusion that in such circumstances the trial will be unfair. The provision in Article 6 § 3 (d) that a person charged shall be able to [have] the witnesses against him examined is one specific aspect of a fair trial: but if the opportunity is not provided, the question is ‘whether the proceedings as a whole, including the way the evidence was taken, were fair’ – Doorson, paragraph 19 [see paragraph 58 below]. This was not a case where the witness had absented himself, whether through fear or otherwise, or had required anonymity, or had exercised a right to keep silent. The reason was death, which has a finality which brings in considerations of its own, as has been indicated at the start of this paragraph.”
22. Turning to the issue of the trial judge’s summing up, the court stated:
“We consider that it would have been better if the judge had stated explicitly that the [first applicant] was potentially disadvantaged by the absence of [S.T.] and that in consequence of the inability to cross-examine her and of the jury to see her, her evidence should carry less weight with them. Nonetheless, in the circumstances of this case it must have been wholly clear to the jury from the directions the judge did give, that this was the purpose of his remarks. We therefore consider that the jury were given an adequate direction as to the consequences of [S.T.’s] statement being in evidence in her absence, and that this is not a factor which might make the [first applicant’s] trial unfair and in breach of Article 6. We should also say that overall the evidence against the [first applicant] was very strong. We were wholly unpersuaded that the verdicts were unsafe.”
23. The Court of Appeal refused leave to appeal to the House of Lords but certified that a point of law of general public importance was involved in the decision.
24. On 30 November 2005 the first applicant petitioned the House of Lords on the point of law certified by the Court of Appeal. On 7 February 2006 the House of Lords refused the petition.
25. The second applicant was born in 1975. His application arises from his conviction for wounding with intent. The background to that conviction is as follows.
26. On 19 May 2004, S., a member of the Iranian community living in London, was involved in an altercation with some Kurdish men. The second applicant interposed himself between S. and the Kurdish men in order to protect S. In the small hours of the morning of 20 May 2004, S. and the second applicant met again outside an Iranian restaurant in Hammersmith, London. The second applicant asked S to have a word with him and led him into a nearby alleyway. The men began discussing the earlier altercation. Although S. denied throwing the first punch, he conceded while giving evidence at the second applicant’s trial that he had punched the second applicant. In the fight, the second applicant pushed S. back and, at this stage, S. became aware of a burning sensation in his back, which proved to be the result of three stab wounds to his back. S. and the second applicant had been face-to-face and S.’s account was that he neither saw the second applicant stab him, nor was he aware of the second applicant going behind him or reaching round his back, so as to stab him.
27. During the fight other men were present, including the Kurdish men from the earlier altercation. A friend of S., another member of the Iranian community called T., was there, as were two of T.’s friends and the second applicant’s uncle. S could not say which of the men were behind him.
28. S. saw a knife lying on the ground and he realised that he had been stabbed. In his evidence at the second applicant’s trial (see paragraph 32 below), he stated that he went to pick it up but that either the second applicant or T. had picked it up and thrown it towards the restaurant. S. assumed that it had been the second applicant who had stabbed him. According to S., the second applicant immediately denied this. He told S. to sit down beside him and attempted to staunch the blood flow from S.’s wounds until an ambulance arrived; when it did, he accompanied S to the hospital. At the hospital, the second applicant told the police that he had seen two black men stab S.
29. When witnesses were questioned at the scene, no one claimed to have seen the second applicant stab S. Two days later, however, T. made a statement to the police that he had seen the second applicant stab S. In his statement, T. recounted that, when the second applicant and S. had begun fighting in the alleyway, T. had tried to separate them. He then saw the second applicant hold S. by the neck, hold up the knife and stab S. twice in the back. As T. moved towards the second applicant, the second applicant tried to stab T. in the neck. According to T., the second applicant then dropped the knife and shouted “don’t tell the police”.
30. On 3 November 2004 the second applicant was arrested and taken to Hammersmith police station. In interview, he denied stabbing S. and again stated that two black men were responsible. He was charged with wounding with intent and also with attempting to pervert the course of justice for telling the police, at the hospital and at the police station, that he had seen two black men stab S.
31. On 25 April 2005 the second applicant’s trial began at Blackfriars Crown Court. That day, he pleaded guilty in respect of the charge of attempting to pervert the course of justice but maintained his not guilty plea in respect of the charge of wounding with intent.
32. S. gave evidence for the prosecution. He recounted how he and the second applicant had fought in the alleyway. After a minute he realised that he had been injured in the back. He had not seen who stabbed him. The second applicant had made him sit down and had covered the wound. S. had asked the second applicant who had stabbed him and the second applicant had denied that it was him. When cross-examined, S. accepted that he had not seen the second applicant go behind him and that they had been face-to-face. He also testified that he had heard someone shout to him “Tell him it was the blacks”; the voice did not belong to the second applicant.
33. After S had given evidence, the prosecution made an application for leave to read T.’s statement pursuant to section 116(2)(e) and (4) of the Criminal Justice Act 2003 (“the 2003 Act”; see paragraphs 43-45 below). The prosecution argued under the 2003 Act that T. was too fearful to attend trial before the jury and that he should qualify for special measures. The trial judge heard evidence from a police officer conducting the case who testified that the Iranian community was close-knit and that T.’s fear was genuine. T. also gave evidence to the trial judge (but not the jury) from behind a screen. He told the judge that he was in fear for himself and his family because of visits and telephone calls he had received, none of which were said to have been from the second applicant. He did not say who had been responsible for the visits and telephone calls.
34. In ruling that leave should be given for the statement to be read to the jury, the trial judge stated:
“I am satisfied in those circumstances upon the criminal standard of proof that this witness is genuinely in fear; and I base that not only on his oral testimony, but also upon my opportunity while he was in the witness box to observe him.
I therefore have to go on to consider the questions posed in [section 116(4) of the 2003 Act]. Subsection 4(a) requires me to look at the statement’s contents. I have done so. It is submitted by the defence that they may be unreliable; there being some inconsistencies with the evidence that was given by [S.].
There will always be cases, whether it be oral evidence or evidence that is read, where there are inconsistencies. It is always for the jury to come to a conclusion, based upon submissions of counsel and the evidence that they have heard, as to whether the evidence is reliable or not. And they will receive from me the appropriate warning when the time comes as to how they should view that statement.
It is further submitted that in looking at the statement, it is a statement of great importance; in that it is from a person who purports to witness the incident and consequently goes to the heart of the matter.
In my view, it is precisely this type of witness who is likely to be put in fear, and consequently that must have been what Parliament had in mind when it enacted this particular section.
I therefore have to look, having looked at the contents of the statement, to any risk its admission or exclusion will result in unfairness to any party to the proceedings. I am satisfied that there would be an unfairness caused by its exclusion; but I am equally satisfied that no unfairness would be caused by its admission. And in doing so, I have taken into account the words of [the 2003 Act]; in particular how difficult it will be to challenge the statement if the relevant person does not give oral evidence.
Challenge of a statement does not always come from cross-examination. Challenge of a statement can be caused by evidence given in rebuttal; by either the defendant, if he chooses to do so, or by any other bystander – and we know that there were some – who were on the street at that time.
Consequently I am satisfied that the defendant’s evidence, if he chooses to give it, would be sufficient to rebut and to challenge the evidence that is contained in that statement.
I have further considered other relevant factors, and I have also offered to the witness whilst he was in the witness box behind screens the possibility of him giving evidence with the same special measures in place. He told me his position would not change; that he could not give evidence before a jury, and the reason that he could not was because he was in fear.
Having taken all those matters into account in those circumstances, I am satisfied that this is the type of case which Parliament envisaged might require a statement to be read.”
35. T.’s witness statement was then read to the jury. Evidence was also given by the doctor who had treated S. at hospital as to the nature of the wound and by a forensic scientist who had tested the blood found on the second applicant’s clothes and confirmed it matched that of S. (though no firm conclusions could be drawn as to how it had been deposited on the clothes). The record of the second applicant’s interview by the police was also tendered by the prosecution (see paragraph 30 above).
36. The second applicant gave evidence in his defence. He stated that he had been present at the earlier altercation with the Kurdish men. When he and S. later met outside the restaurant, he had taken S. by the hand and suggested that they go and talk, but S. had begun to punch him. He had defended himself by grabbing S. by the collar and pushing him. T. had then tried to intervene and a number of other members of the Iranian community had restrained S. T. had been standing between S. and the second applicant and, at this stage, the second applicant noticed the knife on the ground. He had picked it up and thrown it, not knowing at this point that S. had been stabbed. When S blamed him for the stabbing, the second applicant had told him to sit down and had successfully calmed him down. He placed his hand on the wound on S.’s back. S. then appeared to accept that the second applicant had not stabbed him. The second applicant also gave evidence that he had told the police that two black men were responsible because this was what his uncle had told him to say. Finally, the second applicant gave evidence that, before he had been interviewed by the police, T. had told him that he, T., knew that the second applicant had not stabbed S.
37. The judge, in his summing up, warned the jury about the danger of relying on the evidence of T. He stated:
“That evidence, as you know, was read to you under the provisions that allow a witness who is frightened, it is not a question of nerves it is a question of fright, fear, for his statement to be read to you but you must be careful as to how you treat it. It is right, as has been pointed out by the defence, that they were deprived of an opportunity to test that evidence under cross-examination. It is right also that you did not have the advantage of seeing the witness and his demeanour in court. You did not have the opportunity for him to think back and say ‘possibly because of things I saw I put two and two together and made five’, as counsel for the defence invites you to say. In other words, you must always be alert to [the fact] that he could put things that he did see together and come to the wrong conclusion. That is a way of examining the statement. You must ask yourselves ‘can we rely upon this statement? Is it a statement which we find convincing?’ It is only, if you are satisfied so that you are sure, that what is in the statement has accurately depicted what happened that night and what the witness saw, that you could rely upon it. That goes for any witness. It is only if you find that the evidence is compelling and satisfies you, so that you are sure, that you act upon it. So you must always ask yourselves ‘is the statement he made reliable?’
You must bear in mind also, importantly, that it is agreed and acknowledged that it is not the defendant who is responsible for putting the witness in fear.”
38. On 29 April 2005 the second applicant was convicted by a majority verdict of wounding with intent to cause grievous bodily harm, for which he was later sentenced to nine years’ imprisonment to be served concurrently with a term of fifteen months’ imprisonment for the charge of attempting to pervert the course of justice to which he had pleaded guilty.
39. The second applicant appealed to the Court of Appeal, arguing that the inability to cross-examine T. infringed his right to a fair trial. The Court of Appeal acknowledged that the Crown accepted that T.’s statement was “both important and probative of a major issue in the case ... had it not been admitted the prospect of a conviction would have receded and that of an acquittal advanced”. The court upheld the reasoning of the trial judge, stating that there was available not only cross-examination of other prosecution witnesses but also evidence from the second applicant himself and the potential for evidence from other bystanders in order to prevent unfairness. It was also stated that the trial judge had explicitly warned the jury in detail as to how they should treat this evidence and properly directed them as to how they should consider it in reaching their verdict. Although the second applicant maintained that even a proper direction by the judge could not cure the unfairness, the Court of Appeal held that the jury was informed of all matters necessary to its decision-making process. Leave to appeal on conviction was refused on 24 January 2006. The Court of Appeal did, however, give the second applicant leave to appeal against his sentence and reduced the sentence of nine years’ imprisonment to seven years’ imprisonment.
40. Hearsay evidence is any statement of fact other than one made, of his own knowledge, by a witness in the course of oral testimony (see paragraph 20 of the judgment of Lord Phillips in R. v. Horncastle and others, summarised at paragraphs 57 to 62 below). As a general rule it is inadmissible in a criminal case unless there is a common-law rule or statutory provision which allows for its admission. The relevant statutory provisions applicable to each applicant are set in the following section. Those statutory provisions are supplemented by three common-law principles. Firstly, there is an additional discretion at common law for a trial judge to exclude any evidence if its prejudicial effect outweighs its probative value. This, in turn, is supplemented by section 78 of the Police and Criminal Evidence Act 1984, which provides the court with a discretion to exclude evidence if its admission would have such an adverse effect on the fairness of the trial that it ought not to be admitted. Secondly, if hearsay evidence is admitted and the jury have heard it, the trial judge, in his summing up, must direct the jury as to the dangers of relying on hearsay evidence. Thirdly, in a jury trial, the jury must receive the traditional direction as to the burden of proof, namely that they must be satisfied of the defendant’s guilt beyond reasonable doubt.
41. At the time of the first applicant’s trial, the relevant statutory provisions were to be found in sections 23 to 28 of the Criminal Justice Act 1988 (“the 1988 Act”). Section 23 of the 1988 Act provides for the admission of first-hand documentary hearsay in a criminal trial:
“23. ...
a statement made by a person in a document shall be admissible in criminal proceedings as evidence of any fact of which direct oral evidence by him would be admissible if—
(2) ...
(a) ... the person who made the statement is dead or by reason of his bodily or mental condition unfit to attend as a witness;
...
25. (1) If, having regard to all the circumstances—
(a) the Crown Court—
(i) on a trial on indictment;
(ii) on an appeal from a magistrates’ court; or
(iii) on the hearing of an application under section 6 of the Criminal Justice Act 1987 (applications for dismissal of charges of fraud transferred from magistrates’ court to Crown Court); or
(b) the criminal division of the Court of Appeal; or
(c) a magistrates’ court on a trial of an information,
is of the opinion that in the interests of justice a statement which is admissible by virtue of section 23 or 24 above nevertheless ought not to be admitted, it may direct that the statement shall not be admitted.
(2) Without prejudice to the generality of subsection (1) above, it shall be the duty of the court to have regard—
(a) to the nature and source of the document containing the statement and to whether or not, having regard to its nature and source and to any other circumstances that appear to the court to be relevant, it is likely that the document is authentic;
(b) to the extent to which the statement appears to supply evidence which would otherwise not be readily available;
(c) to the relevance of the evidence that it appears to supply to any issue which is likely to have to be determined in the proceedings; and
(d) to any risk, having regard in particular to whether it is likely to be possible to controvert the statement if the person making it does not attend to give oral evidence in the proceedings, that its admission or exclusion will result in unfairness to the accused or, if there is more than one, to any of them.
26. Where a statement which is admissible in criminal proceedings by virtue of section 23 or 24 above appears to the court to have been prepared ..., for the purposes—
(a) of pending or contemplated criminal proceedings; or
(b) of a criminal investigation,
the statement shall not be given in evidence in any criminal proceedings without the leave of the court, and the court shall not give leave unless it is of the opinion that the statement ought to be admitted in the interests of justice; and in considering whether its admission would be in the interests of justice, it shall be the duty of the court to have regard—
(i) to the contents of the statement;
(ii) to any risk, having regard in particular to whether it is likely to be possible to controvert the statement if the person making it does not attend to give oral evidence in the proceedings, that its admission or exclusion will result in unfairness to the accused or, if there is more than one, to any of them; and
(iii) to any other circumstances that appear to the court to be relevant ...”
Schedule 2 to the Act allows for the admission of evidence relating to the credibility and consistency of the maker of the statement, where such evidence would have been admissible had he or she given evidence in person, or where the matter could have been put to him or her in cross-examination. The Schedule also provides that, in estimating the weight, if any, to be attached to such a statement regard shall be had to all the circumstances from which any inference can reasonably be drawn as to its accuracy or otherwise.
42. In its report of April 1997, entitled “Evidence in Criminal Proceedings: Hearsay and Related Topics”, the Law Commission recommended a series of reforms to the law of hearsay in England and Wales, including the provisions contained in the 1988 Act. In addition to recommending clarification of the conditions under which a witness statement could be admitted at trial (including the existing grounds of death and fear), the Commission proposed that there should be a limited discretion to admit hearsay evidence that did not fall within any other statutory or common-law exception (recommendation 28).
In its earlier consultation paper, published in January 1995, the Commission had reviewed the case-law of this Court on Article 6 § 3 (d) and concluded that there was a risk of a breach of the Convention where a person stood to be convicted on hearsay evidence alone. The Commission considered that this risk was sufficiently serious to warrant requiring the trial court to stop the case where hearsay is the only evidence of an element of the offence (paragraph 9.5 of the consultation paper). After criticisms of this proposal (principally that it was unduly cautious and was beset with practical difficulties), in its 1997 report the Commission decided not to maintain its proposal (see paragraphs 5.33-5.41 of the report). It concluded instead that the adequate protection would be provided by the safeguards it proposed, in particular its recommendation 47, which proposed giving the trial judge the power to stop a case if hearsay evidence was unconvincing (see paragraph 45 below).
43. Part 11, Chapter 2 of the Criminal Justice Act 2003 (“the 2003 Act”) came into force in April 2005. It was intended to reform substantially the law governing the admission of hearsay evidence in criminal proceedings on the basis of the draft bill proposed by the Law Commission.
Under section 114 of the 2003 Act, hearsay evidence is only admissible in criminal proceedings if one of a number of “gateways” applies. Although it was not relied upon in the second applicant’s case, one such “gateway” is section 114(1)(d) which allows for the admission of hearsay evidence if the court is satisfied that it is in the interests of justice for it to be admissible. Section 114(2) provides:
“In deciding whether a statement not made in oral evidence should be admitted under subsection (1)(d), the court must have regard to the following factors (and to any others it considers relevant)—
(a) how much probative value the statement has (assuming it to be true) in relation to a matter in issue in the proceedings, or how valuable it is for the understanding of other evidence in the case;
(b) what other evidence has been, or can be, given on the matter or evidence mentioned in paragraph (a);
(c) how important the matter or evidence mentioned in paragraph (a) is in the context of the case as a whole;
(d) the circumstances in which the statement was made;
(e) how reliable the maker of the statement appears to be;
(f) how reliable the evidence of the making of the statement appears to be;
(g) whether oral evidence of the matter stated can be given and, if not, why it cannot;
(h) the amount of difficulty involved in challenging the statement;
(i) the extent to which that difficulty would be likely to prejudice the party facing it.”
44. The “gateway” relied on in the second applicant’s case was section 116, which allows for the admission of statements of absent witnesses. Section 116, where relevant, provides:
“(1) In criminal proceedings a statement not made in oral evidence in the proceedings is admissible as evidence of any matter stated if—
(a) oral evidence given in the proceedings by the person who made the statement would be admissible as evidence of that matter;
(b) the person who made the statement (the relevant person) is identified to the court’s satisfaction; and
(c) any of the five conditions mentioned in subsection (2) is satisfied.
(2) The conditions are—
(a) that the relevant person is dead;
(b) that the relevant person is unfit to be a witness because of his bodily or mental condition;
(c) that the relevant person is outside the United Kingdom and it is not reasonably practicable to secure his attendance;
(d) that the relevant person cannot be found although such steps as it is reasonably practicable to take to find him have been taken;
(e) that through fear the relevant person does not give (or does not continue to give) oral evidence in the proceedings, either at all or in connection with the subject matter of the statement, and the court gives leave for the statement to be given in evidence.
(3) For the purposes of subsection (2)(e) ‘fear’ is to be widely construed and (for example) includes fear of the death or injury of another person or of financial loss.
(4) Leave may be given under subsection (2)(e) only if the court considers that the statement ought to be admitted in the interests of justice, having regard—
(a) to the statement’s contents;
(b) to any risk that its admission or exclusion will result in unfairness to any party to the proceedings (and in particular to how difficult it will be to challenge the statement if the relevant person does not give oral evidence);
(c) in appropriate cases, to the fact that a direction under section 19 of the Youth Justice and Criminal Evidence Act 1999 (c. 23) (special measures for the giving of evidence by fearful witnesses etc.) could be made in relation to the relevant person; and
(d) to any other relevant circumstances.
(5) A condition set out in any paragraph of subsection (2) which is in fact satisfied is to be treated as not satisfied if it is shown that the circumstances described in that paragraph are caused—
(a) by the person in support of whose case it is sought to give the statement in evidence; or
(b) by a person acting on his behalf;
in order to prevent the relevant person giving oral evidence in the proceedings (whether at all or in connection with the subject matter of the statement).”
45. By section 121 of the 2003 Act, section 116(2)(e) can only be relied upon in respect of first-hand hearsay; it cannot be relied only to allow the admission of multiple hearsay.
In addition, section 124 allows the admission of evidence to challenge the credibility of the absent witness, for example through the admission of evidence of his bad character, including previous convictions, a propensity to be untruthful and so on. It also allows the admission of inconsistent statements that the witness has made. Section 124(2) allows the admission of evidence to challenge the credibility of the absent witness in circumstances where it would not be admissible in respect of a live witness, for example when it relates to a collateral issue in the case.
Where a case is based wholly or partly on hearsay evidence, section 125 requires the trial judge to stop the case (and either direct an acquittal or discharge the jury) if, considering its importance to the case against the defendant, the hearsay evidence is so unconvincing that a conviction would be unsafe. This enacted the Law Commission’s recommendation 47 (see paragraph 42 above).
Section 126 preserves both the common-law discretion and the section 78 discretion of the trial judge to exclude hearsay evidence (see paragraph 40 above). It also provides a statutory discretion to exclude hearsay evidence if the trial judge is satisfied that “the case for excluding it, taking account of the danger that to admit it would result in undue waste of time, substantially outweighs the case for admitting it, taking account of the value of the evidence”.
46. The conditions under which witnesses can give evidence anonymously in criminal proceedings are now regulated by the Coroners and Justice Act 2009 (“the 2009 Act”). Formerly, this was regulated by similar provisions in the Criminal Evidence (Witness Anonymity) Act 2008, which was enacted following the House of Lords’ judgment in R. v. Davis (see paragraphs 49 and 50 below). Under the 2009 Act, witnesses can only give evidence anonymously when, upon the application of either the prosecution or a defendant in the proceedings, the trial judge makes a “witness anonymity order”. Section 87 requires that the trial judge be informed of the identity of the witness. Sections 88(2)-(6) and 89 lay down the conditions for the making of a witness anonymity order. In deciding whether those conditions are met, the court must have regard, inter alia, to whether evidence given by the witness might be the sole or decisive evidence implicating the defendant (section 89(2)(c)).
47. Section 2 of the Human Rights Act 1998 provides that, in determining any question that arises in connection with a Convention right, courts and tribunals must take into account any case-law from this Court so far as, in the opinion of the court or tribunal, it is relevant to the proceedings in which that question has arisen. Section 6(1) provides that it is unlawful for a public authority to act in a way which is incompatible with a Convention right.
48. This Court’s judgment in Lucà v. Italy (no. 33354/96, § 40, ECHR 2001II) was considered by the Court of Appeal in R. v. Sellick and Sellick [2005] EWCA Crim 651, which concerned two defendants who were alleged to have intimidated witnesses. Leave was given by the trial judge to have the witnesses’ statements read to the jury. The defendants appealed on the ground that the admission of the statements breached Article 6 § 1 of the Convention read in conjunction with Article 6 § 3 (d). The Court of Appeal dismissed the appeal. In considering the relevant case-law of this Court, at paragraph 50 of its judgment, it stated that what appeared from that case-law were the following propositions:
“(i) The admissibility of evidence is primarily for the national law;
(ii) Evidence must normally be produced at a public hearing and as a general rule Article [6 §§ 1 and 3 (d)] require a defendant to be given a proper and adequate opportunity to challenge and question witnesses;
(iii) It is not necessarily incompatible with Article [6 §§ 1 and 3 (d)] for depositions to be read and that can be so even if there has been no opportunity to question the witness at any stage of the proceedings. Article [6 § 3 (d)] is simply an illustration of matters to be taken into account in considering whether a fair trial has been held. The reasons for the court holding it necessary that statements should be read and the procedures to counterbalance any handicap to the defence will all be relevant to the issue, whether, where statements have been read, the trial was fair;
(iv) The quality of the evidence and its inherent reliability, plus the degree of caution exercised in relation to reliance on it, will also be relevant to the question whether the trial was fair.”
The Court of Appeal then stated:
“The question is whether there is a fifth proposition to the effect that where the circumstances justify the reading of the statement where the defendant has had no opportunity to question the witness at any stage of the trial process, the statement must not be allowed to be read if it is the sole or decisive evidence against the defendant. Certainly at first sight paragraph 40 of Lucà seems to suggest that in whatever circumstances and whatever counterbalancing factors are present if statements are read then there will be a breach of Article 6, if the statements are the sole or decisive evidence. Furthermore there is some support for that position in the previous authorities. But neither Lucà nor any of the other authorities were concerned with a case where a witness, whose identity was well-known to a defendant, was being kept away by fear, although we must accept that the reference to Mafia-type organisations and the trials thereof in paragraph 40 shows that the court had extreme circumstances in mind.”
49. In R. v. Davis [2008] UKHL 36, the House of Lords considered an appeal against conviction by a defendant who had been convicted of two counts of murder by shooting. Three witnesses had given evidence at trial identifying the defendant as the gunman. They gave evidence anonymously, testifying behind a screen so that they could be seen by the judge and jury but not the defendant. The House of Lords unanimously allowed the defendant’s appeal.
It found that the witnesses’ testimony was inconsistent with the long-established principle of the English common law that, subject to certain exceptions and statutory qualifications, the defendant in a criminal trial should be confronted by his accusers in order that he may cross-examine them and challenge their evidence, a principle which originated in ancient Rome (Lord Bingham at paragraph 5).
Moreover, this Court had not set its face absolutely against the admission of anonymous evidence in all circumstances. However, it had said that a conviction should not be based solely or to a decisive extent on anonymous statements. In any event, on the facts in Davis’s case, this Court would have found a violation of Article 6: not only was the anonymous witnesses’ evidence the sole or decisive basis on which Davis had been convicted, but effective cross-examination had been hampered.
50. Lord Mance, concurring in judgment, considered the relevant authorities of this Court on Article 6. Having done so, he doubted that there was an absolute requirement that anonymous testimony should not be the sole or decisive evidence against a defendant. Instead, the extent to which such testimony is decisive might be no more than a very important factor to balance in the scales. He also considered that R. v. Sellick and Sellick (among other authorities) served as a caution against treating the Convention, or apparently general statements by this Court, as containing absolutely inflexible rules.
51. The Chamber judgment of 20 January 2009 in the present cases was considered by the Court of Appeal and the Supreme Court of the United Kingdom in R. v. Horncastle and others. The case concerned the appeals of four defendants who had been convicted on the basis of statements of absent victims, which were read at trial under section 116 of the 2003 Act. For two of the defendants, the maker of the statement had died. For another two, the witness was too fearful to attend trial. Their appeals were heard together with that of a fifth defendant, Carter, who had been convicted on the basis of business records, which were introduced at his trial.
52. On 22 May 2009 the Court of Appeal unanimously dismissed the appeals of the first four defendants ([2009] EWCA Crim 964). It accepted that Article 6 § 3 (d) had a content of its own but, given that it did not create any absolute right to have every witness examined, the balance struck by the 2003 Act was legitimate and wholly consistent with the Convention. There could be a very real disadvantage in admitting hearsay evidence and it needed cautious handling. However, having regard to the safeguards contained in the 2003 Act, which were rigorously applied, there would be no violation of Article 6 if a conviction were based solely or to a decisive degree on hearsay evidence. Where the hearsay evidence was demonstrably reliable, or its reliability could properly be tested and assessed, the rights of the defence would be respected, there would be sufficient counterbalancing measures and the trial would be fair. It was not appropriate that there should be a rule that counterbalancing measures could never be sufficient where the evidence was sole or decisive. This had been considered and rejected by the Law Commission and Parliament when it enacted the 2003 Act.
53. There were also principled and practical difficulties with a sole or decisive rule. Firstly, as a principled difficulty, the test assumed that all hearsay evidence was unreliable in the absence of testing in open court, and secondly, it further assumed that the fact-finder (such as the jury) could not be trusted to assess the weight of the evidence. Neither assumption was justified. For the first, the Court of Appeal gave examples of hearsay evidence that would be reliable such as a victim who, before dying, revealed the name of his or her murderer. For the second, the Court of Appeal found that juries were perfectly able to understand the limitations of written statements and, under section 124 of the 2003 Act, would be provided with material about the maker of the statement (see paragraph 45 above). The mere fact that the evidence was an essential link in the chain of evidence against the accused did not alter that conclusion. For example, forensic evidence might depend on work done by unidentified laboratory assistants (and to that extent was hearsay). However, it was not necessary for every member of the laboratory who had worked with the evidence to be called in order for the strength of the evidence to be tested.
54. The court also found that there were practical difficulties with the sole or decisive rule as a test of admissibility of evidence. It observed:
“It is clear from the judgment in Al-Khawaja [v. the United Kingdom] that the [European Court of Human Rights] took the view that the error had lain in admitting the hearsay evidence: see in particular paragraphs 37, 40, 42 and 46. Any test of admissibility must be one which can be applied in advance of the giving of the evidence, let alone of the outcome of the trial. A routine test of admissibility of evidence which can only be applied in retrospect, after the outcome of the trial is known, makes the trial process little more than speculative. Judge, jury, witnesses and parties may find themselves engaged in shadow-boxing without knowing whether the solemn result of the trial will stand to be reversed on the grounds that, as things have turned out, the test of admissibility was not met. Nor can any defendant decide how to conduct his case, and indeed whether or not to plead guilty, if he does not know what evidence can and cannot be relied upon.
It will no doubt often be possible to identify in advance a case in which the hearsay evidence in question is the sole evidence against the accused. An obvious case is that of the single eyewitness case, with no suggested support from any other source. But this frequently may not be clear from the outset; there may be other evidence which the prosecution intends to present, but which, on hearing, turns out not to incriminate the accused, or is effectively demolished. Conversely, what appears at the outset to be hearsay evidence standing alone may sometimes come to be supported by other material as the evidence develops. A witness may add something of great significance not previously mentioned, or the significance of something always said may become apparent when apparently unconnected other evidence is given. In any case where there is more than one accused jointly charged, it is common experience that the evidence of one may well shed enormous light upon the guilt or innocence of another. So even the concept of ‘sole’ evidence is an impractical test for admissibility.
It is, however, the second limb of the suggested test which is apt to cause the greatest difficulty. No one can know what evidence is decisive until the decisionmaking process is over. On no view can it be possible to rule in advance, at the stage when admissibility is in question, which evidence will be decisive ... The application of the test is made the more difficult yet if the meaning of ‘decisive’ is extended to encompass any evidence of which it can be said that, if it were absent, ‘the prospect of a conviction would have receded and that of an acquittal advanced’ (see paragraph 21 of Al-Khawaja). Indeed, if that is the test of what is decisive, virtually all evidence would qualify; evidence which does not, if accepted by the jury, advance the prospect of conviction will ordinarily be excluded as irrelevant.”
The Court of Appeal also observed that the test would also be impossible to apply at a trial of two or more defendants, where one defendant sought to introduce hearsay evidence for his defence. In such a case, the trial judge would be bound to allow the defendant to introduce that evidence even if it might also incriminate one of the other defendants and indeed be decisive evidence against that other defendant.
55. The Court of Appeal also considered that the safeguard in section 125 of the 2003 Act (the power of a trial judge to stop the case if the hearsay evidence is unconvincing; see paragraph 45 above) provided for a “proportionate assessment of the reliability” of hearsay evidence and it would not serve justice if that power were to be trammelled by a requirement that it be exercised in every case in which the hearsay evidence were the sole or decisive evidence. Sole or decisive hearsay could be wholly convincing and, equally, evidence which was neither sole nor decisive might have such a potential influence on the jury that the judge would be persuaded that a conviction was unsafe. Where there was a legitimate argument that that hearsay was unconvincing and important to the case, the trial judge was required to make up his own mind as to whether a conviction would be safe; this involved assessing the reliability of the hearsay evidence, its place in the evidence as a whole, the issues in the case as they had emerged, Finally, the other safeguards contained in the 2003 Act were rigorously applied and the difficulties faced by defendants when hearsay was admitted were well understood by the courts. The Act did not equate hearsay with first-hand evidence; on the contrary it required cautious handling.
56. The Court of Appeal also gave guidance as to assessing when it would be appropriate to allow hearsay evidence to be introduced because a witness was in fear. There was, in the case-law of this Court, no requirement that the fear had to be attributable to the defendant, and the essential questions were whether there was a justifiable reason for the absence of the witness supported by evidence and whether the evidence was demonstrably reliable or its reliability could be properly tested and assessed. The Court of Appeal added:
“It is, however, important that all possible efforts are made to get the witness to court. As is clear, the right to confrontation is a long-standing requirement of the common law and recognised in Article 6 [§ 3 (d)]. It is only to be departed from in the limited circumstances and under the conditions set out in the [2003 Act]. The witness must be given all possible support, but also made to understand the importance of the citizen’s duty, and indeed that the violent and intimidatory will only flourish the more if that duty is not done, whilst they will normally back down in the face of determination that it be performed. For this reason it is of especial importance that assurances are never given to potential witnesses that their evidence will be read. Unless the defendant consents, it is only the court applying the strict conditions of the [2003 Act] based on evidence that can admit such a statement. Any indication, let alone an assurance, can only give rise to an expectation that this will indeed happen, when if it does the impact of the evidence will be diminished and the disadvantage to the accused may result in it not being given at all.
It may well be that in the early stage of police enquiries into a prominent crime the investigators need to seek out information on a confidential basis: that is a matter for practical policing and not for us. But no person who is becoming not simply a source of information but a witness should be told that his evidence will be read, or indeed given any indication whatsoever that this is likely. The most that he can be told is that witnesses are expected to be seen at court, that any departure from that principle is exceptional, and that the decision whether to depart from it is one for the judge and not for the police. In the case before us of Marquis and Graham [two of the appellants], as we set out at paragraphs 127 and 132, the judge found that the investigating police officer had significantly contributed to the fear of the witness by referring repeatedly to a notorious local example of witnesses being hunted down, although relocated, and killed. Although notorious, that incident was an extreme and very unusual case. The need for police officers to tender careful advice to potential witnesses in order to discharge their duty of care towards them should not lead to such frightening information being laboured out of defensiveness. Whilst the [2003 Act] requires fear to be construed broadly, it is not to be expected that fear based upon inappropriate assurances by police officers will result in the evidence being read and the case proceeding on the basis of it to the jury. If the evidence can really only be assessed by the jury by seeing the witness, as will often be the case, it may not be admitted. If it is admitted and central to the case, there is a significant possibility that at the end of the trial the judge may have to rule under [section] 125 that a conviction relying upon it would be unsafe.”
57. On 9 December 2009 the United Kingdom Supreme Court unanimously upheld the Court of Appeal’s judgment ([2009] UKSC 14). Lord Phillips, giving the judgment of the Supreme Court, found that, although domestic courts were required by the Human Rights Act 1998 to take account of the Strasbourg jurisprudence in applying principles that were clearly established, on rare occasions, where a court was concerned that the Strasbourg judgment did not sufficiently appreciate or accommodate some aspect of English law, it might decline to follow the judgment. The Chamber judgment was such a case.
58. Lord Phillips considered that a defendant should not be immune from conviction where a witness, who had given critical and apparently reliable evidence in a statement, was unavailable to give evidence at trial through death or some other reason. In analysing the relevant case-law of this Court on Article 6 § 3 (d), Lord Phillips concluded that, although this Court had recognised the need for exceptions to the strict application of Article 6 § 3 (d), the manner in which it approved those exceptions resulted in a jurisprudence which lacked clarity. The sole or decisive rule had been introduced into the Strasbourg case-law in Doorson (cited above) without discussion of the underlying principle or full consideration of whether there was justification for imposing the rule as an overriding principle applicable equally to continental and common-law jurisdictions. Indeed, the rule seemed to have been created because, in contrast to the common law, continental systems of criminal procedure did not have a comparable body of jurisprudence or rules governing the admissibility of evidence.
59. Lord Phillips, in agreement with the Court of Appeal, found that the rule would create severe practical difficulties if applied to English criminal procedure. Firstly, it was not easy to apply because it was not clear what was meant by “decisive”: under English criminal procedure no evidence could be admitted unless it was potentially probative and, in theory, any item of probative evidence could make the difference between conviction and acquittal. Secondly, it would be hard enough to apply that test at first instance but it would be impossible for national appellate courts or this Court to decide whether a particular statement was the sole or decisive basis for a conviction. In a jury trial, the only way the rule could be applied would be to exclude all hearsay evidence.
60. Lord Phillips also observed:
“The sole or decisive test produces a paradox. It permits the court to have regard to evidence if the support that it gives to the prosecution case is peripheral, but not where it is decisive. The more cogent the evidence the less it can be relied upon. There will be many cases where the statement of a witness who cannot be called to testify will not be safe or satisfactory as the basis for a conviction. There will, however, be some cases where the evidence in question is demonstrably reliable. The Court of Appeal has given a number of examples. I will just give one, which is a variant of one of theirs. A visitor to London witnesses a hit and run road accident in which a cyclist is killed. He memorises the number of the car, and makes a statement to the police in which he includes not merely the number, but the make and colour of the car and the fact that the driver was a man with a beard. He then returns to his own country, where he is himself killed in a road accident. The police find that the car with the registration number that he provided is the make and colour that he reported and that it is owned by a man with a beard. The owner declines to answer questions as to his whereabouts at the time of the accident. It seems hard to justify a rule that would preclude the conviction of the owner of the car on the basis of the statement of the deceased witness, yet that is the effect of the sole or decisive test.”
61. Lord Phillips instead concluded that the 2003 Act made such a rule unnecessary in English criminal procedure because, if the 2003 Act were observed, there would be no breach of Article 6 § 3 (d) even if a conviction were based solely or to a decisive extent on hearsay evidence. To demonstrate this point, Annex 4 to the judgment analysed a series of cases against other Contracting States where this Court had found a violation of Article 6 § 1 when taken in conjunction with Article 6 § 3 (d). In each case, had the trial taken place in England and Wales, the witness’s testimony would not have been admissible under the 2003 Act either because the witness was anonymous and absent or because the trial court had not made sufficient enquiries to ensure there was good reason for the witness’s absence. Alternatively, had the evidence been admitted, any conviction would have been quashed on appeal.
62. Lord Brown delivered a concurring judgment in which he stated:
“These appeals are of the utmost importance. If the Strasbourg case-law does indeed establish an inflexible, unqualified principle that any conviction based solely or decisively on evidence adduced from an absent or anonymous witness is necessarily to be condemned as unfair and set aside as contrary to [Article 6 §§ 1 and 3 (d)] of the Convention, then the whole domestic scheme for ensuring fair trials – the scheme now enshrined (as to hearsay evidence) in the Criminal Justice Act 2003 and (as to anonymous evidence) in the Criminal Evidence (Witness Anonymity) Act 2008 [see paragraph 46 above] – cannot stand and many guilty defendants will have to go free. It is difficult to suppose that the Strasbourg Court has in fact laid down so absolute a principle as this and, indeed, one exception to it, at least, appears to be acknowledged: the fairness of admitting hearsay evidence from a witness absent as a result of the defendant’s own intimidation.
...
Nor can Strasbourg readily be supposed to have intended the sort of practical problems and anomalies identified by the Court of Appeal (paragraphs 61-63 and 6871 [of its judgment]) that must inevitably flow from any absolute principle of the kind here contended for. Obviously, the more crucial the evidence is to the proof of guilt, the more scrupulous must the court be to ensure that it can be fairly adduced and is likely to be reliable. In this connection there can be no harm in using the concept of ‘sole or decisive’ so long as it is used broadly – as it is in the 2008 Act with regard to anonymous witnesses and, indeed, in the control order context where it relates rather to the allegations made against the suspect than the evidence adduced in support. Understood and applied inflexibly, however, the concept would involve insoluble problems of detailed interpretation and application.
The better view may therefore be that no such absolute principle emerges from the Strasbourg Court’s judgment in Al-Khawaja and Tahery v. the United Kingdom ...”
63. Subject to certain statutory exceptions, in Scots criminal law a person cannot be convicted of a crime or statutory offence on the uncorroborated testimony of one witness, however credible (see Morton v. HM Advocate 1938 JC 52, quoted in Campbell v. HM Advocate 2004 SLT 135).
64. Hearsay is regulated by section 259 of the Criminal Procedure (Scotland) Act 1995, which allows for its admissibility under certain conditions, including when the person who made the statement is dead. Section 259(4) permits evidence to be admitted which is relevant to the credibility of the person as a witness. In N v. HM Advocate 2003 SLT 761 the High Court of Justiciary, sitting as an appeal court, reluctantly reached the conclusion that section 259 deprived the court of the discretion it previously enjoyed at common law to exclude such evidence if it was unreliable. Lord Justice Clerk observed that, notwithstanding section 259, the long-recognised dangers in hearsay evidence remained. He added:
“Where a general provision such as [section] 259 applies, there are bound to be cases in the circumstances of which hearsay evidence would be so prejudicial to the fairness of the trial that the only just and proper course would be to exclude it. This, I think, is such a case.
I am not impressed by the three safeguards to which the trial judge referred (HM Advocate v. N, at p. 437C–E). The requirement of corroboration is a neutral consideration. It is a safeguard that applies to prosecution evidence in any form. I cannot see what worthwhile safeguard the principle of corroboration provides if the primary evidence sought to be corroborated is per se unfair to the accused. Moreover, the leading of evidence bearing upon the credibility of the maker of the hearsay statement may be at most an exercise in damage limitation where clearly prejudicial evidence has already been led. As for the safeguard of the judge’s directions, I think that there may be cases where the hearsay evidence is so prejudicial that no direction, however strong, could make adequate amends for the unfairness of its having been admitted. ...
In English provisions governing the admissibility of a statement made in a document, Parliament has expressly conferred a discretion on the court to exclude such a statement if it is of the opinion that in the interests of justice it ought not to be admitted. One specific consideration to which the court must have regard is the risk that the admission of the evidence will result in unfairness to the accused (Criminal Justice Act 1988, [sections] 25(1), 25(2)(d) and 26(ii); cf. R. v. Gokal). These, in my view, are prudent provisions. If provisions of this kind had been available to the trial judge in this case, they could have enabled him to exclude the hearsay at the outset.”
65. The High Court of Justiciary also considered the compatibility of the introduction of the evidence of an absent witness with Article 6 § 3 (d) in McKenna v. HM Advocate. In that case, a murder trial, the prosecution sought to introduce statements made to the police by a possible co-accused who had since died. In a previous ruling given before trial (2000 SLT 508), the High Court of Justiciary, sitting as an appeal court, had found that it was only in extreme circumstances that an accused could contend in advance of trial that the introduction of the hearsay evidence would be so prejudicial to the prospects of a fair trial that the court could determine the issue in advance. It therefore allowed the trial to proceed. When the statements were introduced at trial and the accused was convicted, he appealed against his conviction. In its judgment dismissing the appeal (2003 SLT 508), the High Court of Justiciary found that, while the statements were important evidence, having regard to the other evidence led at trial (which included admissions by the accused and forensic evidence), it could not be said that the appellant’s conviction was based to a decisive extent on them. The jury had also been adequately and satisfactorily directed as to how to approach the absent witness’s statement. A similar conclusion was reached by the same court in HM Advocate v. M 2003 SLT 1151.
66. The compatibility of the admission of hearsay evidence with Article 6 § 3 (d) was further considered by the High Court of Justiciary in Campbell v. HM Advocate (cited above). The court observed that, in the relevant case-law of this Court, many of the violations of Article 6 § 3 (d) which had been found had arisen in jurisdictions which did not apply the Scots law rule of corroboration:
“Most of the situations in which it has been held by the court that there had been a violation of [Article 6 §§ 1 and 3 (d)] could not arise in Scotland. Against the requirement for corroboration of all crucial facts, a conviction could not be based solely on the evidence of a single witness, whether in primary or in secondary form. Violations of the Convention right have been established where the principal witness against the accused has not been made available for questioning or, in circumstances where there have been a number of principal witnesses, where none of them has been made so available. No case was cited to us in which a violation was held to have occurred in circumstances where the accused had had an opportunity to question or have questioned the complainer or other direct or central witness and other supporting evidence was in statement form. ‘To a decisive extent’, as used in the European authorities, appears to be concerned with the significance of the evidence as a matter of weight. It is not concerned with any rule that a conviction cannot be based on a single source of evidence. The fact that the hearsay is required to meet the rule about corroboration does not of itself render that hearsay ‘decisive’ in the European sense.
In these circumstances we are not persuaded that in every case in which hearsay evidence is a necessary ingredient of the Crown’s corroborated proof there will be a violation of [Article 6 §§ 1 and 3 (d)]. It will, however, be necessary for the trial judge to address, in the context of the whole evidence in the case, the significance of any hearsay evidence relied on by the Crown and to take appropriate action to ensure that the accused’s entitlement to a fair trial is not violated thereby.”
67. The court added that, in directing a jury, the guidance given by the Lord Justice Clerk in the case of N v. HM Advocate (cited above), should be borne in mind. The High Court allowed the appeal of the first appellant in the case of Campbell (cited above) because of the inadequacy of the trial judge’s direction to the jury. It dismissed the second appellant’s appeal in so far as it related to Article 6 of the Convention, finding that the hearsay evidence was not decisive and that the principal evidence against him came from a witness who had testified in court.
68. Campbell was applied in HM Advocate v. Johnston 2004 SLT 1005 where, in a ruling given during the trial, the Lord Ordinary allowed the admission of a witness statement made to the police by a witness who subsequently died before trial; the statement was admissible, inter alia, because it could not be “decisive”. In Humphrey v. HM Advocate [2008] HCJAC 30, the High Court of Justiciary observed that it had “great difficulty” in understanding the meaning of the word “decisive” in the context of a case based on circumstantial evidence but, in that case, the evidence in the form of a police statement of a witness who had died was not “remotely decisive” and there was sufficient evidence to support the conviction without it. Similar results were reached in Allison v. HM Advocate [2008] HCJAC 63, and Harkins v. HM Advocate [2008] HCJAC 69.
69. In its March 2010 Consultation Paper on Hearsay in Civil and Criminal Cases, the Law Reform Commission of Ireland provisionally recommended that, subject to existing common law and statutory inclusionary exceptions, hearsay should continue to be excluded in criminal proceedings. It also provisionally recommended that there should be no statutory introduction of a residual discretion to include hearsay evidence and that the concepts of reliability and necessity should not form the basis for reform of the hearsay rule because they lacked clarity.
70. The Commission also noted:
“Article 38.1 of the Constitution of Ireland protects the right to cross-examination and that the free admissibility of hearsay evidence in criminal proceedings would infringe this constitutionally protected right. There are dangers associated with allowing evidence of unavailable witnesses: it undermines the defendant’s right to a fair trial and creates the potential of miscarriages of justice arising if evidence adduced from the following categories of witnesses is admitted:
Where the witness is dead (with the exception of dying declarations);
Where a witness because of a bodily or mental infirmity cannot give evidence;
Where the witness is outside of the jurisdiction;
Where the witness cannot be found.”
71. The Commission declined to recommend that the statutory scheme in England and Wales, and in particular section 114 of the 2003 Act, be adopted in Ireland. It observed:
“This model of reform relaxes the rule in such a manner as to potentially render the rule against hearsay redundant. The categories of admissible hearsay under this model are extended significantly and, in light of the constitutional protection afforded to the right to cross-examination, the Commission is of the provisional opinion that to allow in untested evidence from frightened and unavailable witnesses would undermine this right. The Commission notes that it has provisionally recommended that the courts should retain a discretion to develop the hearsay rule if the necessity exists.”
The Commission also found that (subject to possible reservations concerning the ultimate outcome in the present cases), the case-law of this Court appeared broadly in line with the approach taken in Irish law.
72. A strict approach to the exclusion of out-of-court statements has always been taken by the Australian courts (see, for example, Bannon v. The Queen (1995) 185 CLR 1).
73. The admission of hearsay in federal criminal proceedings in Australia is now regulated by the Evidence Act 1995. Section 65 of the Act allows the admission of evidence as to previous representations (for example statements) when a witness is not available to give evidence about an “asserted fact”. Such evidence will be admissible, inter alia, when: (i) the representation was made when or shortly after the asserted fact occurred in circumstances that make it unlikely that the representation is a fabrication (section 65(2)(b)); or (ii) when the representation was made in circumstances that make it highly probable that the representation was reliable (section 65(2)(c)).
74. The use of these provisions to admit the statement of a witness who died before trial was considered by the Federal Court of Australia in Williams v. The Queen (2000) 119 A Crim R 490. The court found that,, the statement made to the police was not sufficiently reliable, particularly when the witness had reasons to tell the police what they wanted to hear. Equivalent statutory provisions were considered by the Supreme Court of New South Wales in Harris v. The Queen (2005) 158 A Crim R 454, where the deceased complainant’s statement was found to be sufficiently reliable to be admitted, given that, inter alia, the complainant knew that the police would interview other witnesses in the case.
75. The law of hearsay in Canada has been reformed as a result of three principal decisions of the Supreme Court of Canada, which created a “principled approach” to the admissibility of hearsay evidence.
76. Firstly, in R. v. Khan [1990] 2 SCR 531, the Supreme Court found that the trial judge had erred in refusing to allow the victim, a three-and-a-half-year-old girl who alleged that she had been sexually assaulted, to give unsworn evidence and his refusal to allow the Crown to introduce statements the child had made to her mother fifteen minutes after the assault. If unsworn evidence could not be given there would be a danger that offences against very young children could never be prosecuted. In respect of the statements to the mother, the Supreme Court found that it was appropriate to take a more flexible but “principled” approach to hearsay. Despite the need for caution, hearsay could be admitted where the two general requirements of necessity and reliability were met. In determining admissibility the trial judge was required to have regard to the need to safeguard the interests of the accused. Concerns as to the credibility of the evidence remained to be addressed by submissions as to the weight to be accorded to it and submissions as to the quality of any corroborating evidence.
77. Secondly, in R. v. Smith [1992] 2 SCR 915 the Court approved the “principled approach” taken in Khan and found that two telephone calls made by the deceased to her mother shortly before her death were admissible. However, the mother’s evidence as to the contents of a third telephone call should have not been admitted as the conditions under which that call was made did not provide the “circumstantial guarantee of trustworthiness” which would justify its admission without the possibility of cross-examination.
78. Khan and Smith were followed in R. v. Rockey [1996] 3 SCR 829. The Supreme Court was satisfied that any reasonable trial judge would have found it necessary to admit pre-trial statements made by a child, who was five years old at trial, in which he complained that he had been sexually assaulted. It was observed by McLachlin J (concurring in judgment) that the case against the appellant was strong: the child’s statements were entirely consistent and supported, inter alia, by medical evidence and evidence of behavioural changes in him after the assault and the absence of any plausible explanation of someone other than the appellant perpetrating the assault.
79. The third and most significant development in the Supreme Court’s case-law was its judgment in R. v. Khewalon [2006] 2 SCR 787, which took a stricter approach to reliability. The case concerned a complaint of assault made by an elderly resident at a retirement home against one of the home’s employees. The patient, S., gave the police a videotaped statement; the statement was unsworn. After S.’s statement other residents came forward to give statements that they too had been assaulted by the accused. By the time of trial, all those who had made statements, including S, had either died or were no longer competent to testify. Some of the statements were admitted by the trial judge because of the striking similarity between them. The Court of Appeal for Ontario excluded all the statements and acquitted the accused. The Supreme Court dismissed the Crown’s appeal from that decision and affirmed the acquittal. The Supreme Court clarified its previous case-law on reliability and stated that the reliability requirement would generally be met by showing: (i) that there was no real concern about whether the statement was true or not because of the circumstances in which it came about; or (ii) that no real concern arose because the truth and accuracy of the statement could nonetheless be sufficiently tested by means other than cross-examination. It was for the trial judge to make a preliminary assessment of the “threshold” reliability of the statement and to leave the ultimate determination of its worth to the fact-finder/jury. All relevant factors had to be considered by the trial judge including, in appropriate cases, the presence of supporting or contradictory evidence. Charron J, giving the unanimous judgment of the court, stated (at paragraph 49 of the judgment):
“In some cases, because of the circumstances in which it came about, the contents of the hearsay statement may be so reliable that contemporaneous cross-examination of the declarant would add little if anything to the process. In other cases, the evidence may not be so cogent but the circumstances will allow for sufficient testing of evidence by means other than contemporaneous cross-examination. In these circumstances, the admission of the evidence will rarely undermine trial fairness. However, because trial fairness may encompass factors beyond the strict inquiry into necessity and reliability, even if the two criteria are met, the trial judge has the discretion to exclude hearsay evidence where its probative value is outweighed by its prejudicial effect.”
80. The court concluded that S.’s statements were not admissible. It observed that the charges against Khelawon in respect of S. were “entirely based” on the truthfulness of the allegations contained in S.’s statements (paragraph 101 of the judgment). The absence of any opportunity to cross-examine him had a bearing on the question of reliability and there were no adequate substitutes for testing the evidence. The principled exceptions to the hearsay rule did not provide a vehicle for founding a conviction on the basis of a police statement, videotaped or otherwise, without more (paragraph 106 of the judgment). Nor could the reliability requirement be met by relying on the inherent trustworthiness of the statement; this was not a case such as Khan where the cogency of the evidence was such that it would be pedantic to insist upon testing by cross-examination. S. was elderly and frail; his mental capacity was at issue and there was medical evidence that his injuries could have arisen from a fall. It was also not clear that he had understood the consequences of his statement for the accused. In the circumstances, S.’s unavailability for cross-examination posed significant limitations on the accused’s ability to test the evidence and, in turn, on the trier of fact’s ability to properly assess its worth.
81. In its report of November 2009, the Law Reform Commission of Hong Kong proposed substantial reforms to the admission of hearsay evidence in criminal proceedings in that jurisdiction. It proposed that the present rule in Hong Kong against the admission of hearsay evidence should be retained but there should be greater scope to admit hearsay evidence in specific circumstances. The Commission rejected the English statutory scheme contained in the 2003 Act, observing that Hong Kong had none of the statutory mechanisms for excluding hearsay which applied in England and Wales, such as section 126(1) of the 2003 Act and section 78 of the Police and Criminal Evidence Act 1984 (see paragraphs 40 and 45 above). The Commission also observed that grounds for admitting hearsay under section 116 of the 2003 Act, although offering a fair degree of certainty and consistency in decision-making, had “an over-inclusive effect by allowing in all types of relevant evidence, including unreliable hearsay evidence” (paragraph 8.25 of the report).
The Commission instead proposed a model of reform, which was based on the approach taken by the New Zealand Law Commission (see paragraph 82 below) and the Canadian courts since Khelawon. It recommended that hearsay evidence should be admissible, inter alia, if the trial judge was satisfied that it was necessary to admit the hearsay evidence and that it was reliable. Assessment of reliability by a trial judge should include consideration of whether the hearsay evidence was supported by other admissible evidence. The Commission also recommended that, at any stage of criminal proceedings after hearsay evidence had been admitted, the court should have the power to direct the acquittal of the accused if the trial judge considered that it would be unsafe to convict. In reaching that decision, the court should have regard, inter alia, to the importance of such evidence to the case against the accused. The Commission also found that these recommendations meant that its model of reform would comply with the Chamber judgment in the present cases.
82. The New Zealand Law Commission, in its 1999 Report on Evidence, recommended that the admissibility of hearsay should be based on two considerations: reliability and necessity. That recommendation was enacted in the Evidence Act 2006, which came into force in 2007. Section 18(1) of the Act provides:
“A hearsay statement is admissible in any proceeding if—
(a) the circumstances relating to the statement provide reasonable assurance that the statement is reliable; and
(b) either—
(i) the maker of the statement is unavailable as a witness; or
(ii) the Judge considers that undue expense or delay would be caused if the maker of the statement were required to be a witness.”
83. “Circumstances” for these purposes are defined in section 16(1) as including: (a) the nature of the statement; (b) the contents of the statement; (c) the circumstances that relate to the making of the statement; (d) any circumstances that relate to the veracity of the person; and (e) any circumstances that relate to the accuracy of the observation of the person.
84. Section 8(1) of the Act provides that evidence must be excluded if its probative value is outweighed by the risk that the evidence will (a) have an unfairly prejudicial effect on the proceeding; or (b) needlessly prolong the proceeding. Section 8(2) provides that in determining whether the probative value of evidence is outweighed by the risk that the evidence will have an unfairly prejudicial effect on a criminal proceeding, the judge must take into account the right of the defendant to offer an effective defence.
85. Although jury trials are no longer used in South Africa, it too has substantially reformed its law of hearsay. Section 3(4) of the Law of Evidence Amendment Act 45 of 1988 defines hearsay as evidence, whether oral or in writing, the probative value of which depends upon the credibility of any person other than the person giving evidence. By section 3(1) such hearsay evidence is not admissible unless (i) it is admitted by consent; (ii) the person upon whose credibility the evidence depends testifies; or (iii) the court is of the opinion that the evidence should be admitted in the interests of justice. Section 3(1)(c) provides that, in forming its opinion, the court must have regard to: (i) the nature of the proceedings; (ii) the nature of the evidence; (iii) the purpose for which the evidence is tendered; (iv) the probative value of the evidence; (v) the reason why the evidence is not given by the person upon whose credibility the probative value of such evidence depends; (vi) any prejudice to a party which the admission of such evidence might entail; and (vii) any factor which should in the opinion of the court be taken into account.
86. In State v. Ramavhale [1996] ZASCA 14, the Supreme Court observed that, notwithstanding the wording of section 3(1), there remained an “intuitive reluctance to permit untested evidence to be used against an accused in a criminal case”. It also endorsed previous authority that a court should “hesitate long” in admitting or relying on hearsay evidence which plays a decisive or even significant part in convicting an accused, unless there are compelling reasons for doing so. Despite the reforms enacted by section 3(1), the Supreme Court found that reliability was a factor that should continue to be considered in determining the admissibility of hearsay. Moreover, in that case, in assessing what prejudice would arise to the accused if the hearsay were admitted, the trial judge had erred in relying upon the fact that the accused had other avenues open to him to counter the evidence, one of which was to give evidence himself; the logical conclusion of this approach was that the State, by introducing “flimsy” hearsay could force the accused to testify in a case where the absence of direct evidence was such that he would be entitled not to testify.
Compelling reasons for admitting hearsay evidence, even though it was decisive, were found to exist in State v. Ndhlovu and others [2002] ZASCA 70, not least because the guarantees as to the reliability of the evidence were high and the hearsay evidence interlinked powerfully with the other evidence in the case. The concerns expressed in Ramavhale as to admitting or relying on hearsay evidence which played a decisive or even significant part in convicting an accused were reiterated by the Supreme Court in State v. Libazi and others [2010] ZASCA 91, State v. Mpungose and another [2011] ZASCA 60, and State v. Mamushe [2007] ZASCA 58. In the latter, the Supreme Court observed that it stood to reason that a hearsay statement which would only serve to complete a “mosaic pattern” would be more readily admitted than one which was destined to become a vital part of the State’s case.
87. The Sixth Amendment to the Constitution of the United States of America guarantees the accused in all criminal prosecutions the right to be confronted with the witnesses against him (“the confrontation clause”). In Ohio v. Roberts 448 US 56 (1980) the Supreme Court of the United States of America held that evidence with “particularized guarantees of trustworthiness” was admissible without confrontation. That was overruled in Crawford v. Washington 541 US 36 (2004), where the court ruled that the confrontation clause applied to all evidence which was testimonial in nature and there was no basis in the Sixth Amendment for admitting evidence only on the basis of its reliability. Where testimonial statements were at issue, the only indicium of reliability which was sufficient was the one prescribed by the Constitution: confrontation. Consequently, testimonial evidence was thus inadmissible unless the witness appeared at trial or, if the witness was unavailable, the defendant had a prior opportunity for cross-examination (see also Melendez-Diaz v. Massachusetts 129 SCt 2527 (2009), and Bullcoming v. New Mexico 131 SCt 2705 (2011)).
The right to confront witnesses will be forfeited if it can be demonstrated that the defendant has frightened the witness into not testifying (see Davis v. Washington 547 US 813 (2006), and Giles v. California 554 US 353 (2008).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
6-3
VIOLATED_BULLETPOINTS: 6-3-d
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
6-3
NON_VIOLATED_BULLETPOINTS: 6-3-d
